NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


TYRONE LASTER, DOC #473169,                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2156
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Matthew J. Wells, Law Office of Matthew J.
Wells, Tampa, for Appellant.

Tyrone Laster, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and LUCAS, and BADALAMENTI, JJ., Concur.